Citation Nr: 1131713	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1950 to February 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Boise, Idaho VARO.  In July 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Furthermore, during the July 2011 videoconference hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is needed to substantiate his claim.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in December 2009, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Social Security Administration (SSA) records were secured prior to the claim on appeal (though the Veteran testified that he receives only age-related SSA benefits, rather than SSA disability benefits).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran's claim for an increased rating for PTSD was received by VA on November 10, 2009; consequently the period for consideration is from November 2008.  There are no records of treatment for PTSD for the period between November 2008 and January 2009.

On January 2009 VA treatment, the Veteran reported that sleep had been an ongoing problem for him; he took Zolpidem every night and slept for about four hours before waking up, often due to nightmares.  He reported that he was retired and living with his "spouse or significant other".

On February 2009 Vet Center evaluation, the Veteran was friendly and cooperative, with appropriate speech, normal memory function, appropriate affect, good judgment, and orientation to time, place, and person.  There was no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized or catatonic behavior.  He reported sleep disturbance with nightmares and lack of sex drive.  He denied any suicidal or homicidal ideation.  The examiner noted that his presenting issues included adjustment problems, PTSD, depression, and minimal resources.  The diagnoses were PTSD, depression, and anxiety, and a GAF score of 48 was assigned, reflecting moderately severe symptoms.

On November 2009 VA psychiatry consult, the Veteran was noted to have very intense PTSD symptoms that haunted him daily.  He was involved with various veterans' organizations.  He was also involved with electronics and computers but had not been able to focus effectively due to severe intrusive thoughts of his traumatic experiences in service.  The treating physician noted that the Veteran "clearly has PTSD that is more typically rated at 100%".  The Veteran reported chronic insomnia and unpredictable severe anxiety.  On mental status examination, the Veteran was pleasant, cooperative, and engaging with good eye contact but was clearly troubled by any discussions of his military stressors.  His thought processes were linear, logical, and goal-directed.  His affect was somewhat anxious and moderately dysphoric but with nearly full range.  He had passive thoughts of death but denied any active suicidal or homicidal ideation.  He denied any active psychotic thought content.  He was oriented to person, place, time, and situation, with good insight and judgment.  The treating physician diagnosed "rather severe" PTSD and moderate major depression, most likely directly related to the PTSD.  A GAF of 47 was assigned, reflecting moderately severe symptoms.  He was given trial prescriptions of Remeron and a low dose of Xanax.

On December 2009 VA social and industrial survey, the Veteran reported intrusive memories and consistently smelling the odor of formaldehyde.  He reported that his symptoms had progressively worsened over the years, affecting his quality of life and his attitude.  He no longer looked forward to anything.  He had difficulty with sleep and was anxious most of the time.  He reported that he had been in prison as a result of his negative attitude due to PTSD.  He reported that his symptoms had worsened within the previous year, with increased nightmares, daytime distractions, and flashbacks, once to twice per week.  He felt he was unable to do anything, though he had improved somewhat with recent medication.  He reported that he was unable to concentrate to study for an electricians' licensing test to renew his license, and was so distracted by his recurring symptoms that he felt he could not take the exam.  He reported that his PTSD symptoms had impacted him socially and occupationally due to unmanageable flashbacks, nightmares, and inability to concentrate.  He was an intentional introvert to avoid impacting anyone if he had "an episode".  He had two friends and many acquaintances, and he had a difficult time establishing new relationships due to being skeptical of people.  He had been actively involved in DAV but recently had had a difficult time participating.

On mental status examination, the Veteran presented as somewhat disheveled.  He was verbose at times but easily redirected.  His activities of daily living were fair.  His eye contact and speech were within normal limits.  His affect was blunted and his mood was congruent.  His behaviors and conversational content were appropriate for the most part.  

On December 2009 VA psychiatric examination, the Veteran was neatly dressed, cooperative, and candid.  He reported concentration problems, becoming emotionally upset by reminders of his traumatic experiences, breaking out in a sweat when exposed to reminders of his experiences, nightmares, avoiding thoughts or situations which might remind him of his traumatic experiences, and recurrent intrusive memories.  He reported having four or five close friends but many acquaintances.  He had meaningful relationships with his family.  The examiner opined that the Veteran's PTSD had only slightly adversely affected his social and relational functioning, if at all.  The Veteran reported significant problems with attention and concentration, which he believed had made him unable to maintain employment as an electrician.  The examiner opined that the Veteran's PTSD-related concentration problems had caused significant and increasing occupational impairment.  

On mental status examination, the Veteran was oriented to person, place, and time.  His immediate recall was reasonably good and his delayed recall was very good.  His attention level was very good.  His rate and flow of speech were normal and he showed no impairment of thought process of difficulty with communication.  There was no evidence of delusions or hallucinations or obsessive or compulsive behavior.  He denied any suicidal or homicidal ideation.  The examiner opined that the mental status examination results suggested that the Veteran was cognitively intact with a moderate problem in his overall fund of information.  

Following several psychometric tests, the examiner opined that the Veteran experienced several prominent PTSD symptoms.  The examiner noted that the Veteran's social functioning was relatively good, but he experienced debilitating concentration difficulties and was pointedly avoidant of reminders of his traumatic stressors.  The examiner opined that the Veteran's PTSD symptoms were of mild-moderate severity.  The diagnoses were mild-moderate PTSD and rule-out major depressive disorder, mild, without psychotic features.  A GAF score of 51 was assigned, reflecting moderate to moderately severe symptoms.

In an April 2010 statement, the Veteran reported problems with motivation, sleeping, anxiety, nightmares, and socializing with others.  He noted that he daily took prescribed medication for management of PTSD symptoms.

In an October 2010 medical opinion letter, the Veteran's treating psychiatrist Dr. K.K. noted that the Veteran had a very intense but somewhat unusual form of combat-related PTSD, based on the nature of his traumatic experiences.  Dr. K. noted that the Veteran suffered from vivid memories, nightmares, and "other horrible recollections" of his traumatic experiences.  He opined that the Veteran's symptoms had intensified with age, despite some relief from medications and therapy.  Dr. K. opined that the medications were mildly interfering with the Veteran's cognitive abilities, yet without the medications he would be unable to function reasonably without becoming completely overwhelmed by anxiety.  Dr. K. opined that the Veteran's PTSD interfered with his daily functioning in all spheres of his life and would continue to deteriorate over time.

In an April 2011 medical opinion letter (with a later-submitted waiver of RO consideration), the Veteran's treating psychiatrist Dr. K.K. compared his experiences as a medical student studying gross anatomy to the Veteran's experiences handling bodies and body parts in service, noting that the Veteran's exposure to such dead bodies was due to the horrors of combat and that his greater exposure had created a more devastating eventual impact.  Dr. K.K. noted that the Veteran's traumatic wartime experience was "not the typical situation that leads to severe PTSD" and "in some ways, it was worse".

VA treatment records from May 2009 through December 2010, and Vet Center treatment records from November 2008 through February 2010, reflect symptoms largely similar to those noted above.

At the July 2011 videoconference Board hearing, the Veteran testified that his PTSD had worsened due to being contacted by the Korean War Project and Armed Forces in Pathology to obtain information about his experiences photographing autopsies in service.  He had trouble sleeping without medication, which included an antidepressant and an anti-anxiety medication.  He sought treatment with a counselor at the Vet Center every week and with a VA psychiatrist every four weeks.  He testified that he could no longer drive due to his medications, which caused a lack of attention and concentration.  He occasionally participated in social activities with neighbors.  He did not get along with his son, but had a good relationship with his grandson.  He had a few "good acquaintances" and was able to get around town by a disability taxi service.  The Veteran noted that his treating VA psychiatrist was also the supervising psychiatrist at the Vet Center, and he believed Dr. K.K.'s two medical opinion letters adequately summarized his ongoing treatment at both VA and the Vet Center. 

The Board finds that the Veteran, his treating mental health professionals, and VA and Vet Center examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  The symptoms have included flattened or blunted affect; impairment of short- and long-term memory and concentration (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, throughout the appeal period.  

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating mental health specialists and VA examiners.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.


The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF score of 51 reflect no more than moderate disability, not warranting a rating in excess of 50 percent.  The slightly lower than 50 scores are inconsistent with symptoms reported (e.g., manifestations reported do not include suicidal ideation, severe obsessional rituals, frequent shoplifting, severe impairment in functioning, or other symptoms of like gravity); are unexplained; and therefore cannot be found dispositive.

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  Finally, the evidence reflects that the Veteran is retired, therefore the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A 50 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


